
	

114 S713 IS: International Violence Against Women Act of 2015
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 713
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mrs. Boxer (for herself, Mr. Menendez, Ms. Collins, Mr. Kirk, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prevent international violence against women, and for other purposes.
	
	
		1.Short title
			(a)Short title
 This Act may be cited as the International Violence Against Women Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Findings. Sec. 3. Statement of policy. TITLE I—Strategy, policy, and programs Sec. 101. United States strategy to prevent and respond to gender-based violence globally. Sec. 102. Implementation of the United States strategy to prevent and respond to gender-based violence globally. Sec. 103. Monitoring the United States strategy to prevent and respond to gender-based violence globally. TITLE II—Oversight and accountability Sec. 201. Office of Global Women’s Issues. Sec. 202. Senior Coordinator for Gender Equality and Women’s Empowerment. Sec. 203. Briefing.  2.FindingsCongress makes the following findings:
 (1)An estimated 1 out of every 3 women throughout the world will be beaten, coerced into sex, or otherwise abused in her lifetime.
 (2)Up to 70 percent of women in some countries report experiencing gender-based violence at some point in their lives.
 (3)Intimate partner violence is the most prevalent form of violence against women, preventing them from playing more active roles in the social, economic, and political development of their communities.
 (4)Sexual violence among adolescents and pre-adolescents is alarmingly high. National surveys in Swaziland, Tanzania, Zimbabwe, Kenya, and Haiti have found that 28 to 38 percent of girls and 9 to 18 percent of boys report experiencing sexual violence before the age of 18.
 (5)Adult male respondents in 6 countries who had experienced violence as children were significantly more likely to report perpetrating intimate partner violence themselves according to the International Men and Gender Equality Survey dataset.
 (6)Gender-based violence (GBV) harms economies and the workers that fuel them. Despite underreporting, striking statistics document prevalent forms of GBV globally that affect the world of work. Worldwide, women are concentrated in low-wage, insecure jobs in workplaces where they lack bargaining power, protections against gender-based violence, safe and confidential reporting systems, recourse to justice, or access to legal, medical, and psychosocial services. Conservative estimates of lost productivity as a result of gender-based violence range from 1.2 percent of GDP in Brazil and Tanzania to 2 percent of GDP in Chile.
 (7)Women living in poverty are particularly vulnerable to gender-based violence. Lack of economic opportunities often compels women to use desperate and dangerous means to provide for themselves and their families, risking significant exposure to sexual exploitation and abuse. These women often cannot afford critical social and medical services.
 (8)Research conducted in India, Colombia, South Africa, and Uganda indicates that when women have greater control of assets, they are less likely to experience intimate partner violence. Additionally, when women participate in the economy, they are able to develop a wider support network, which allows them to more easily escape intimate partner violence.
 (9)Gender-based violence impacts livelihoods and food security by reducing work capacity and productivity, including the ability to grow food for consumption. Studies have shown that women affected by gender-based violence are exposed to illnesses and injuries that hamper their ability to work productively and care for their families. Diminished food production consequently increases hunger and women’s vulnerability to further violence.
 (10)Country studies indicate that the risk of HIV among women who have experienced violence may be up to 3 times higher than among those who have not. The World Health Organization found that women who experience intimate partner violence are at over 50-percent greater risk of HIV infection, and in some instances their risk increases four-fold. Women living with HIV are more likely to experience violence than other women, and fear of violence can prevent women from accessing HIV/AIDS information and receiving treatment and counseling.
 (11)Addressing gender norms and inequities is essential to reducing HIV risk and increasing access to HIV prevention, care and treatment services for women and men. The President’s Emergency Plan for AIDS Relief (PEPFAR) supports significant work in the field to incorporate efforts to prevent and respond to gender-based violence into existing HIV treatment and prevention programs. In fiscal year 2012, PEPFAR investments reached 720,000 people in 11 countries with services or interventions that explicitly addressed gender-based violence and coercion.
 (12)Prevalence of sexual violence is higher among persons with disabilities, particularly for adolescents and intimate partners with disabilities, and for men and women with intellectual impairments living in institutions. The World Health Organization reports that rates of gender-based violence are 4 to 10 times greater among persons with disabilities than non-disabled persons.
 (13)Displaced, refugee, and stateless women and girls in humanitarian emergencies, conflict settings, and natural disasters face extreme violence and threats, including—
 (A)being forced to exchange sex for food and humanitarian supplies; and (B)being at increased risk of rape, sexual exploitation, and abuse.
 (14)Rape and sexual assault against women and girls are used to torture, intimidate, and terrorize communities. Rape and sexual assault are used as tools of war in conflict zones, including the Democratic Republic of Congo, Iraq, Syria, Afghanistan, Colombia, and South Sudan. A 2011 study found that 48 women were raped every hour in the Democratic Republic of Congo.
 (15)Early and forced marriage of girls— (A)is a harmful practice that deprives girls of their dignity and rights and creates barriers to development for communities and countries;
 (B)is projected to affect more than 140,000,000 girls who will become brides between 2011 and 2020; (C)can prematurely end girls’ education, increase vulnerability to gender-based violence, and significantly raise the risk of maternal and infant morbidity or mortality, including the risk of obstetric fistula and sexually transmitted diseases, including HIV/AIDS; and
 (D)is perpetuated by poverty, a lack of educational or employment opportunities for girls, and religious, cultural, and social factors related to girls’ perceived lack of value, factors which become particularly acute in conflict and disaster settings where fears of sexual violence often drive early, child, and forced marriage.
 (16)Female genital mutilation/cutting (FGM/C) is carried out most often on girls between infancy and age 15 and has impacted more than 125,000,000 girls and women alive today. FGM/C can cause long-term health problems, including infertility, complications in childbirth, and increased risk of newborn deaths.
 (17)World Bank data shows that gender inequality directly corresponds to increased levels of political and economic instability within states. Gender-based violence impedes women’s meaningful participation in social, political, and economic spheres, which is essential to the stability and democratization of a country. Since women disproportionately experience gender-based violence during conflict and post-conflict reconstruction, they can play a pivotal role in preventing, mitigating, and resolving conflict, and countering extremism, evidenced in contexts including Northern Ireland and Liberia.
 (18)Gender-based violence is a contributing factor to human trafficking. Experts in the field have reported that women and girls who have experienced gender-based violence and live in societies that tolerate severe gender discrimination appear to be more vulnerable to being trafficked. Comprehensive efforts to reduce human trafficking must include efforts to prevent and respond to gender-based violence due to the intertwined relationship of the two crimes.
 (19)Faith-based organizations and faith leaders have an important role to play in the ongoing efforts to prevent and respond to gender-based violence. Where engaged as genuine partners and equipped with knowledge and resources, they can yield great gains. In countries that lack effective legal frameworks to address gender-based violence, they have the standing and authority to address harmful practices such as acid throwing.
 3.Statement of policyIt is the policy of the United States— (1)to take effective action to prevent and respond to violence against women and girls around the world, as a matter of basic human rights as well as to promote gender equality, economic growth, and improved public health;
 (2)to systematically integrate and coordinate efforts to prevent and respond to violence against women and girls internationally into United States foreign policy and foreign assistance programs, including peace-building efforts and humanitarian relief and recovery;
 (3)to support and build local capacity in developing countries, including of governments at all levels and nongovernmental organizations, especially women-led organizations, to prevent and respond to violence against women and girls;
 (4)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners with demonstrated experience in preventing and responding to violence against women and girls, including faith-based organizations and women-led organizations;
 (5)to employ a multisectoral approach to preventing and responding to violence against women and girls internationally, including activities in the economic, education, health, nutrition, legal, and judicial sectors;
 (6)to work at all levels, from the individual to the family, community, local, national and international levels, to prevent and respond to violence against women and girls around the globe;
 (7)to enhance training by United States personnel of professional foreign military and police forces and judicial officials to include specific and thorough instruction on preventing and responding to violence against women and girls around the world;
 (8)to engage men and boys as partners, as an essential element of making sustained reductions in violence against women and girls;
 (9)to include the prevention of early and forced marriage as an important part of United States Government efforts to prevent violence against girls and promote gender equality and global health;
 (10)to require that all United States contractors and grantees establish appropriate policies and take effective measures to prevent violence against women and girls and sexual exploitation and abuse within their workforce;
 (11)to exert sustained international leadership to prevent and respond to violence against women and girls, including in bilateral and multilateral fora;
 (12)to implement the United States Strategy to Prevent and Respond to Gender-based Violence Globally; and
 (13)to implement the United States National Action Plan on Women, Peace and Security. IStrategy, Policy, and Programs 101.United States strategy to prevent and respond to gender-based violence globally (a)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Ambassador-at-Large for Global Women’s Issues at the Department of State appointed pursuant to section 201, in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment at the United States Agency for International Development established under section 202, shall develop or update a United States global strategy to prevent and respond to violence against women and girls. The strategy shall be transmitted to the appropriate congressional committees and made publicly available on the Internet.
 (b)Initial strategyFor the purposes of this section, the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, issued in August 2012, shall be deemed to fulfill the initial requirement of subsection (a). (c)Implementation planNot later than 60 days after submission of the strategy under subsection (a), the Ambassador-at-Large, in consultation with the Senior Coordinator, shall submit to the appropriate congressional committees an implementation plan detailing how the strategy will be implemented in the upcoming 5 fiscal years, including the budget resources requested, and the specific activities to be supported, by each Executive agency under the strategy.
 (d)Collaboration and coordinationIn developing the strategy under subsection (a), the Ambassador-at-Large and Senior Coordinator shall consult with—
 (1)the heads of relevant Federal agencies; (2)the Senior Policy Operating Group on Trafficking in Persons; and
 (3)representatives of civil society and multi-lateral organizations with demonstrated experience in addressing violence against women and girls or promoting gender equality internationally.
 (e)ContentThe implementation plan required under subsection (c) shall— (1)identify eligible low-income and lower-middle income countries with significant levels of violence against women and girls, including within displaced communities, that have the governmental or nongovernmental organizational capacity to manage and implement gender-based violence prevention and response program activities and should, when possible, be geographically, ethnically, and culturally diverse from one another;
 (2)select 5 to 20 of the eligible countries identified under paragraph (1) in which to develop comprehensive and holistic individual country plans that incorporate at least two of the program activities listed in section 102(b);
 (3)assess and describe the current or potential capacity of the government of each eligible country selected under paragraph (2) and civil society organizations in each such eligible country to address and respond to violence against women and girls;
 (4)identify coordination mechanisms with Federal agencies that— (A)have existing programs relevant to the strategy;
 (B)will be involved in new program activities; and (C)are engaged in broader United States strategies around development;
 (5)describe the monitoring and evaluation mechanisms established for each eligible country, and their intended use in assessing overall progress in prevention and response;
 (6)project general levels of resources needed to achieve the stated objectives in each eligible country, including an accounting of—
 (A)activities and funding already expended by the Department of State, the United States Agency for International Development, other Federal agencies, donor country governments, and multilateral institutions; and
 (B)leveraged private sector resources; (7)integrate gender analysis into the strategy for each country; and
 (8)include, as appropriate, strategies designed to accommodate the needs of stateless, disabled, internally displaced, refugee, or religious or ethnic minority women and girls.
					102.Implementation of the United States strategy to prevent and respond to gender-based violence
			 globally
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to provide assistance to prevent and respond to violence against women and girls internationally.
 (b)Program activities supportedAssistance provided to each country selected under subsection 101(e)(2) should include at least two of the following activities:
 (1)Development and implementation of programs that work to change social norms and attitudes so that violence against women and girls is neither condoned nor tolerated.
 (2)Promotion of accessible quality educational, learning, and literacy opportunities for women and girls.
 (3)Promotion of access to economic opportunities, including by increasing distribution, credit, property, and inheritance rights for women and girls.
 (4)Development and enforcement of civil and criminal legal and judicial sanctions, protections, trainings, and capacity.
 (5)Enhancement of the health sector capacity to detect, prevent, and respond to violence against women and girls.
 (c)Building local capacityNot less than 10 percent of the amount of assistance provided to an eligible country under this section should be provided to community-based nongovernmental or faith-based organizations, with priority given to nongovernmental organizations led by women.
				103.Monitoring the United States strategy to prevent and respond to gender-based violence globally
 (a)In generalIn each strategy submitted under section 101(a), the Ambassador-at-Large and Senior Coordinator shall include an analysis of best practices for preventing and addressing violence against women and girls internationally, which shall include—
 (1)a description of successful efforts by foreign governments, multilateral institutions, nongovernmental organizations, educational organizations, and faith-based organizations in preventing and responding to violence against women and girls;
 (2)recommendations related to best practices, effective strategies, and improvements to enhance the impact of prevention and response efforts; and
 (3)the impact of activities funded by the strategy in preventing and reducing violence against women and girls internationally.
 (b)AmendmentsThe Foreign Assistance Act of 1961 is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (13)wherever applicable, the nature and extent of violence against women and girls.; and
 (2)in section 502B (22 U.S.C. 2304)— (A)by redesignating the second subsection designated as subsection (i) as subsection (j); and
 (B)by adding at the end the following new subsection:  (k)Inclusion of information relating to violence against women and girlsThe report required by subsection (b) shall include, wherever applicable, the nature and extent of violence against women and girls..
 (c)Monitoring and evaluationIn coordination with relevant officials, and consistent with the monitoring and evaluation policies of their respective agencies, the Ambassador-at-Large and the Senior Coordinator shall develop a plan for monitoring and independent evaluation of programs, projects, and activities carried out under this Act. The plan shall—
 (1)apply rigorous monitoring and evaluation methodologies to focus on learning, accountability, and policymaking, choosing from among a wide variety of qualitative, quantitative, summative, and formative methods common in the field of social scientific inquiry, including impact evaluations; and
 (2)be included in the implementation plan required under section 101(c). (d)Research and data collectionThe Secretary and the Administrator shall—
 (1)produce original research or analysis of effective interventions to prevent or respond to violence against women and girls internationally;
 (2)collect and analyze new or existing data on the scope and extent of all forms of violence against women and girls internationally, including under documented forms of violence and violence against marginalized groups;
 (3)conduct research on effective interventions to respond to violence against women and girls internationally, including efforts to scale up effective programming; and
 (4)support systemic data collection using internationally comparable indicators, norms, and methodologies for measuring the scope, prevalence, and incidence of violence against women and girls internationally.
					IIOversight and Accountability
			201.Office of Global Women’s Issues
 (a)EstablishmentThe Secretary of State shall establish in the Office of the Secretary of the Department of State an Office of Global Women’s Issues (in this section referred to as the Office). The Office shall be headed by an Ambassador-at-Large for Global Women’s Issues, who shall be appointed by the President, by and with the advice and consent of the Senate. The Ambassador-at-Large shall report directly to the Secretary and shall have the rank and status of Ambassador-at-Large.
 (b)PurposeIn addition to the duties described in subsection (c) and those duties determined by the Secretary of State, the Ambassador-at-Large shall coordinate efforts of the United States Government as directed by the Secretary regarding gender integration and advancing the status of women and girls in United States foreign policy.
				(c)Duties
 (1)In generalThe Ambassador-at-Large— (A)shall direct activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally, including those intended to prevent and respond to violence against women and girls, for all bureaus and offices of the Department of State and in the international programs of all other Federal agencies;
 (B)shall actively promote and advance the full integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Department of State and in the international programs of other Federal agencies;
 (C)shall direct, as appropriate, United States Government resources to respond to needs for gender integration and empowerment of women in United States Government foreign policies and international programs, including to prevent and respond to violence against women and girls internationally;
 (D)may design, support, and implement activities regarding empowerment of women internationally, including for the prevention of and response to violence against women and girls internationally;
 (E)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;
 (F)shall ensure that programs, projects, and activities designed to prevent and respond to violence against women and girls internationally are subject to rigorous monitoring and evaluation, and that there is a uniform set of indicators and standards for such monitoring and evaluation that is used across all Federal agencies;
 (G)shall serve as the principal advisor to the Secretary of State regarding gender equality, women’s empowerment, and violence against women and girls as a foreign policy matter; and
 (H)is authorized to represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls, including violence against women and girls internationally.
 (2)Information sharing and transparencyThe Office shall be the central repository of data on all United States programs, projects, and activities that relate to prevention and response to violence against women and girls, and shall produce a full accounting of United States Government spending on such programs, projects, and activities.
					202.Senior Coordinator for Gender Equality and Women’s Empowerment
 (a)EstablishmentThere is established in the United States Agency for International Development a Senior Coordinator for Gender Equality and Women’s Empowerment, who shall report to the Administrator of the United States Agency for International Development and who shall conduct the activities of the Administrator under this Act.
 (b)In generalThe Senior Coordinator for Gender Equality and Women’s Empowerment— (1)shall direct activities, policies, programs, and funding of the United States Agency for International Development relating to gender equality and women’s empowerment, including those intended to prevent and respond to violence against women and girls;
 (2)shall actively promote and advance the full integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Agency as dictated by the United States Agency for International Development Gender Equality and Female Empowerment Policy;
 (3)shall direct Agency resources for gender equality and women’s empowerment, including to prevent and respond to violence against women and girls internationally;
 (4)may design, support, and implement activities led by the Agency regarding gender equality and women’s empowerment, including for the prevention and response to violence against women and girls internationally;
 (5)shall conduct regular consultation with civil society organizations working to prevent and respond to violence against women and girls internationally;
 (6)shall serve as the principal advisor to the Administrator regarding gender equality, women’s empowerment, and violence against women and girls; and
 (7)shall track and analyze monitoring and evaluation data and findings on international prevention and response programs of the Agency, consistent with Agency-wide monitoring and evaluation activities, and in order to assist in the preparation of the comprehensive strategy developed under section 101.
 203.BriefingNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large and Senior Coordinator shall brief the appropriate congressional committees on international violence against women and girls prevention and response strategies, programming, and associated outcomes, and shall submit to the appropriate congressional committees an assessment of human and financial resources necessary to fulfill the purposes and duties of this Act.
			
